ACCEPTED
                                                                                                                 03-14-00782-CV
                                                                                                                         6744222
                                                                                                      THIRD COURT OF APPEALS
                                                                                                                 AUSTIN, TEXAS
                                                                                                             9/1/2015 1:09:41 PM
                                                                                                               JEFFREY D. KYLE
                                                                                                                          CLERK
                     DEVLIN, NAYLOR & TURBYFILL, P.L.L.C.
                                                 ATTORNEYS
                                       4801 WOODWAY, SUITE 420-WEST
                                         HOUSTON, TEXAS 77056-1805                         FILED IN
                                             dturbyfill@dntlaw.com                  3rd COURT OF APPEALS
R. CHRISTOPHER NAYLOR                                                                   AUSTIN, TEXAStelephone
DONALD L. TURBYFILL *                         SEPTEMBER 1, 2015                                     (713) 622-8338
DEBORAH C. S. RIHERD *                                                              9/1/2015 1:09:41 PM facsimile
VICKI W. HART                                                                         JEFFREY D. (713)
                                                                                                    KYLE586-7053
R. LEE TURBYFILL
                                                                                 Texas BoardClerk
                                                                                             of Legal Specialization
                                                                                   * Consumer and Commercial Law

   Jeffrey D. Kyle, Clerk                                                               VIA ELECTRONIC FILING
   Third Court of Appeals
   209 West 14th St., Room 101
   Austin, Texas 78701

            Re:     Cause No. 03-14-00782-CV; Santander Consumer USA, Inc., Appellant v. Mario
                    A. Mata, et al, Appellees; In the Court of Appeals for the Third District of Texas

   Dear Mr. Kyle:

         Please be advised that I will present oral argument in this case on September 23, 2015,
   on behalf of Appellant Santander Consumer USA, Inc.

                                                  Respectfully submitted,


                                                  Donald L. Turbyfill
                                                  ATTORNEY FOR APPELLANT
                                                  SANTANDER CONSUMER USA, INC.

   DLT/PS
   CC:      E. JASON BILLICK                                           VIA E-MAIL FIRM@GAMMONLAWOFFICE.COM
            GAMMON LAW OFFICE, PLLC
            1201 SPYGLASS DRIVE, SUITE 100
            AUSTIN, TEXAS 78746

            CHRISTOPHER A. LOTZ                                                 VIA E-MAIL CLOTZ@LSTLAW.COM
            LINDOW STEPHENS TREAT, LLP
            THE VOGUE BUILDIING
            600 NAVARRO STREET, SIXTH FLOOR
            SAN ANTONIO, TEXAS 78205

            JOHN S. KENEFICK                                       VIA E-MAIL JKENEFICK@MACDONALDDEVIN.COM
            JOHN R. SIGETY                                            VIA E-MAIL JSIGETY@MACDONALDDEVIN.COM
            MACDONALD DEVIN, P.C.
            3800 RENAISSANCE TOWER
            1201 ELM STREET
            DALLAS, TEXAS 75270-2130

            KAREN C. BURGESS                                      VIA E-MAIL KBURGESS@RICHARDSONBURGESS.COM
Jeffery D. Kyle, Clerk
Third Court of Appeals
Re: Santander Consumer USA, INc. vs. Mario A. Mata., et al.
September 1, 2015
page 2

             STACY ROGERS SHARP                               VIA E-MAIL SSHARP@RICHARDSONBURGESS.COM
             RICHARDSON + BURGESS LLP
             221 WEST 6TH STREET, SUITE 900
             AUSTIN, TEXAS 78701-3445